240 U.S. 594 (1916)
PINEL
v.
PINEL.
No. 181.
Supreme Court of United States.
Argued January 17, 1916.
Decided April 3, 1916.
APPEAL FROM THE DISTRICT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF MICHIGAN.
*595 Mr. Emil W. Snyder, with whom Mr. Frank E. Robson was on the brief, for appellants.
Mr. Lynn M. Johnston, with whom Mr. L.C. Stanley was on the brief, for appellees.
MR. JUSTICE PITNEY delivered the opinion of the court.
This is a direct appeal under § 238, Jud. Code, from an order dismissing a bill of complaint for want of jurisdiction. There are two complainants, and the jurisdictional questions certified are, (1) whether the amount in controversy is sufficient to give the court jurisdiction, and (2) whether the parties are collusively joined.
It is averred in the bill that complainants and defendants are the children of one Charles T. Pinel, a resident of the State of Michigan, who died June 26, 1888, possessed in fee simple of a tract of land situate in that State, and leaving a last will and testament which was afterwards duly admitted to probate there, by which he left his entire estate to the defendants, failing to provide for complainants, who are two of his children, and for another child, Charles W. Pinel; that their omission from the will was not intentional on the part of the said Charles T. Pinel, but was made by a mistake or accident; that the laws of the State of Michigan (Comp.Laws, 1897, § 9286), *596 provide that when any testator shall omit to provide in his will for any of his children, and it shall appear that such omission was not intentional and was made by mistake or accident, such child shall have the same share in the estate of the testator as if he had died intestate; that by virtue of the statute complainants and the said Charles W. Pinel were severally entitled to the same shares in the estate of Charles T. Pinel, deceased, as if he had died intestate; that testator left a widow and nine children, one of whom is since deceased; that after testator's death Charles W. Pinel conveyed all his interest in the estate to the complainant Sarah Slyfield; and that, by reason of the premises, "complainant Herman Pinel is entitled to an undivided one-eighth interest, and complainant Sarah Slyfield to an undivided two-eighths interest, or in all both complainants together to an undivided three-eighths interest in the aforesaid property, which said interests are of the value of $4,500 and upwards over and above all encumbrances." The prayer is, in effect, that the title of complainants to an undivided three-eighths interest in the land may be established.
The settled rule is that when two or more plaintiffs having separate and distinct demands unite in a single suit, it is essential that the demand of each be of the requisite jurisdictional amount; but when several plaintiffs unite to enforce a single title or right in which they have a common and undivided interest, it is enough if their interests collectively equal the jurisdictional amount. Clay v. Field, 138 U.S. 464, 479; Troy Bank v. Whitehead, 222 U.S. 39. This case comes within the former class, since the title of each complainant is separate and distinct from that of the other; it being evident that the testator's omission to provide for one of his children by will, based upon mistake or accident, is independent of the question whether a like mistake was made with respect to another child.
*597 The action having been brought in the District Court under the first paragraph of § 24, Jud. Code (act of March 3, 1911, ch. 231; 36 Stat. 1087, 1091), on the ground of diversity of citizenship, it is necessary that the matter in controversy exceed the sum or value of $3,000, and that this shall appear by distinct averment upon the face of the bill, or otherwise from the proofs. The averment that complainant Pinel is entitled to an undivided one-eighth interest, and complainant Slyfield to an undivided two-eighths interest, making together an undivided three-eighths interest in the property in question, "which said interests are of the value of $4,500 and upwards over and above all encumbrances," is not the legal equivalent of saying that the interest of either complainant is of the value of more than $3,000. It is not necessarily to be inferred that the value of an undivided two-eighths is two-thirds of the value of an undivided three-eighths. The probable cost and difficulty of partition, and other like considerations, prevent the application of a mere rule of proportion. Affidavits were submitted pro and con upon the motion to dismiss, but they do not help matters. Complainants submitted five affidavits, all in a stereotyped form and based on information and belief, stating that the value of the farm as a whole is $15,000 and upwards, but saying nothing about encumbrances nor stating distinctly the value of an undivided one-eighth or two-eighths interest. Defendants submitted four affidavits valuing the farm at not more than $9,000 if free and clear of encumbrances, but showing it encumbered to an amount upwards of $3,500. Were we to accept the highest valuation stated by anybody ($15,000) and deduct from it the amount of undisputed encumbrances, we should have a net valuation less than $11,500. Assuming undivided shares to be of proportionate value, a two-eighths interest would be worth less than $3,000.
Upon the whole, it does not satisfactorily appear that *598 the interest claimed by either complainant is sufficient in value to confer jurisdiction, and hence the bill was properly dismissed. It is obvious that, in the view we take of the case, the question of collusive joinder becomes immaterial.
Decree affirmed.